—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered March 24, 1997, convicting defendant, after a jury trial, of robbery in the second degree and resisting arrest, and sentencing him, as a persistent violent felony offender, to concurrent terms of 22 years to life and 1 year, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the robbery in the second degree conviction to a term of 20 years to life, and otherwise affirmed.
Defendant’s challenge to the court’s charge on reasonable doubt is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge, viewed as a whole, conveyed the proper standards (see, People v Cubino, 88 NY2d 998).
We find the sentence excessive to the extent indicated. Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.